DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation 

“The lithium secondary battery of claim 1, wherein initially the anode has no lithium or lithium alloy as an anode active material supported by said anode current collector when the battery is made and prior to a charge or discharge operation of the battery.”

which renders the metes and bounds of the claim indefinite. The limitation “initially” is not clear as to if this is when the battery is first manufactured, any time after it is manufactured or in a fully discharged state, prior to a charge operation, prior to a discharge operation, prior to a charge and discharge operation of the battery or something else?
	The examiner notes that if the anode layer of high-elasticity polymer composite is in ionic contact with the electrolyte and disposed between the anode current collector and the electrolyte of the lithium secondary battery as in claim 1, even before the first charge/discharge operation of the battery, there will be diffusion of lithium ions into the anode and active material, as that is the nature of chemistry and materials, even if the diffusion coefficient for the materials involved is small.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-18 and 22-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US20170288211A1 in view of Liu, Yayuan, et al. "An artificial solid electrolyte interphase with high Li‐ion conductivity, mechanical strength, and flexibility for stable lithium metal anodes." Advanced Materials 29.10 (2017): 1605531, p. 1-8 (hereafter referred to as Liu).

	Regarding claim 1, Zhamu teaches a lithium secondary battery (Zhamu, [0001]-[0032], [0043]-[0105], Figs. 1-8, Tables 1-3) comprising 
a cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode (Zhamu, [0032], [0043]-[0044], Figs. 1A-B),
wherein said anode comprises a) an anode current collector (Zhamu, [0032]), and
b) a thin layer of a high-elasticity polymer composite (Zhamu, [0061], elastomeric composite) in ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte (Zhamu, [0032]),
and said polymer composite has a thickness from 1 nm to 10 μm (Zhamu, [0053]), which overlaps with the claimed range from 2 nm to 100 μm,
a fully recoverable tensile strain from 2% up to 1000% (Zhamu,[0060]), which encompasses the claimed range from 2% to 500%
and a lithium ion conductivity from 10-7 S/cm to 10-3 S/cm (Zhamu, [0060]), which falls within the claimed range from 10−8 S/cm to 5×10−2 S/cm.
Zhamu further discloses wherein said polymer composite comprises from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed in an elastic polymer (Zhamu, [0060]) which is contained in the claimed range from 0.01% to 95%. 
While Zhamu teaches an elastic polymer like styrene butadiene rubber (SBR) (Zhamu, example 3, [0094]-[0095]. Fig. 7) Zhamu does not explicitly disclose wherein said polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer.
Liu discloses methods for improving the structure and function of high capacity energy storage systems, including lithium metal batteries (Liu, abstract, p. 1-7, Figs. 1-5). Liu further teaches a layer of a high-elasticity polymer composite (Liu, p. 1-2, SBR) ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte (Liu, p. 2 and 6), said polymer composite has a thickness of 400 nm and above (Liu, p. 3), falling within the claimed range from 2 nm to 100 μm, and an inorganic filler dispersed in an elastic polymer (Liu, p. 1-5, Fig. 1-4) providing high mechanical strength, good flexibility, and high Li-ion conductivity (Liu, p. 1-2). 
While Liu does not explicitly teach the polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer, Liu discloses several requirements must be met by the elastic polymer layer with an inorganic filler dispersed therein, such as high ionic conductivity being essential for improved performance of the electrode.(Liu, p. 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Liu in the lithium secondary battery of Zhamu wherein a thin layer of a high-elasticity polymer composite in ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte wherein said polymer composite comprises an inorganic filler, providing structural and functional improvement, and through routine experimentation with a reasonable expectation of success as shown by the critical nature of the inorganic filler embedded in the elastic polymer as disclosed in Liu wherein said polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer in order to achieve an optimally functioning lithium secondary battery.

Regarding claim 2, modified Zhamu additionally discloses wherein initially the anode has no lithium or lithium alloy as an anode active material (Zhamu, [0043], Si, Sn, and SnO2 as anode active material, [0054], Fig. 4, active material particles 14) supported by said anode current collector (Zhamu, [0043]-[0045]) when the battery is made and prior to a charge or discharge operation of the battery.
When the battery of Zhamu is made, and prior to a charge or discharge operation of the battery, would be substantially identical to the battery as claimed as initially the anode has no lithium or lithium alloy as an anode active material and the anode current collector is capable of supporting the anode active material, and if the products are substantially identical, they satisfy the limitations of claim 2 as the courts have held that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113.

Regarding claims 3-4, modified Zhamu teaches all of the limitations of claim 1 as set forth above. Liu also teaches wherein said inorganic filler is selected from a nitride (Liu, p.1, Cu3N) and Liu further discloses wherein said transition metal is Cu (Liu, p.1, Cu3N), providing mechanical strength, flexibility and high Li-ion conductivity. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lui wherein said inorganic filler is selected from a nitride and wherein said transition metal is Cu in the lithium secondary battery of modified Zhamu improving the structural stability and performance.

Regarding claim 5, modified Zhamu teaches all of the limitations of claim 1 as set forth above. Liu also teaches wherein said inorganic filler is selected from an inorganic solid electrolyte material in a fine powder form having a particle size of sub-100 nm (Liu, p. 2) which falls within the claimed range from 2 nm to 30 μm, in order to form a highly conductive Li-ion conducting phase (Liu, p. 7). Therefore, it would be obvious to one of ordinary skill in the art to modify the lithium secondary battery of modified Zhamu wherein said inorganic filler is selected from an inorganic solid electrolyte material in a fine powder form having a particle size from 2 nm to 30 μm improving the performance of the lithium secondary battery.

Regarding claim 6, modified Zhamu teaches all of the limitations of claim 5 as set forth above. Zhamu further discloses commonly used solid state electrolytes for the lithium secondary battery (Zhamu, [0013], [0043]) and one of ordinary skill in the art would find it obvious wherein said inorganic solid electrolyte material is selected from an oxide type, sulfide type, hydride type, halide type, borate type, phosphate type, lithium phosphorus oxynitride (LiPON), Garnet-type, lithium superionic conductor (LISICON) type, sodium superionic conductor (NASICON) type, or a combination thereof, as these are commonly used solid state electrolytes in lithium secondary batteries (google scholar returns 50 results and google 24,000+ when searching for “lithium secondary battery solid state electrolyte oxide, sulfide, hydride, halide, borate, phosphate, LiPON, Garnet, LISICON, NASICON”).

Regarding claim 7, Zhamu further teaches wherein said high-elasticity polymer contains a cross-linked network of polymer chains (Zhamu, [0083]) containing a polymer such as poly(ethylene oxide) (PEO) (Zhamu, [0066]). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein said high-elasticity polymer contains a cross-linked network of polymer chains, containing a polymer such as PEO, having an ethylene oxide linkage in said cross-linked network of polymer chains thereby providing stability to the high-elasticity polymer.

Regarding claim 9, modified Zhamu also teaches wherein said elastic polymer comprises an elastomer selected from natural polyisoprene, synthetic polyisoprene, polybutadiene, chloroprene rubber, polychloroprene, butyl rubber, styrene-butadiene rubber, nitrile rubber, ethylene propylene rubber, ethylene propylene diene rubber, metallocene-based poly(ethylene-co-octene) elastomer, poly(ethylene-co-butene) elastomer, styrene-ethylene-butadiene-styrene elastomer, epichlorohydrin rubber, polyacrylic rubber, silicone rubber, fluorosilicone rubber, perfluoroelastomers, polyether block amides, chlorosulfonated polyethylene, ethylene-vinyl acetate, thermoplastic elastomer, protein resilin, protein elastin, ethylene oxide-epichlorohydrin copolymer, polyurethane, urethane-urea copolymer, urethane-acrylic copolymer, a copolymer thereof, a sulfonated version thereof, or a combination thereof (Zhamu, [0025], [0061]).

Regarding claim 10, modified Zhamu further discloses wherein said elastic polymer further comprises from 0.1% to 50% by weight of a lithium ion-conducting additive (Zhamu, [0060]) which encompasses the claimed range from 0.1% to 30%, which is different from the inorganic filler in composition or structure (Liu, Cu3N; Zhamu, [0026], [0063]-[0064]).

Regarding claim 11, modified Zhamu further teaches wherein said elastic polymer further comprises a reinforcement material dispersed therein wherein the reinforcement material is selected from an expanded graphite flake, an acetylene black particle or a combination thereof (Zhamu, [0031]). 
Additionally, the preamble statement “reinforcement material”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). As an expanded graphite flake, an acetylene black particle or a combination thereof is capable of being used in a lithium secondary battery as a reinforcement material, it meets these limitations.

Regarding claim 12, modified Zhamu discloses all of the limitations of claim 10 as set forth above. Modified Zhamu also teaches wherein said lithium ion-conducting additive contains a lithium salt selected from lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof (Zhamu, [0027], [0064]).

Regarding claim 13, modified Zhamu teaches all of the limitations of claim 10 as set forth above. Modified Zhamu further teaches wherein said lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X=F, Cl, I, or Br, R=a hydrocarbon group, 0<x≤1, 1≤y≤4 (Zhamu, [0026], [0063]).

Regarding claim 14, modified Zhamu discloses all of the limitations of claim 1 as set forth above. Modified Zhamu additionally teaches wherein the high-elasticity polymer forms a mixture or blend with a lithium ion-conducting polymer selected from poly(ethylene oxide) (PEO), Polypropylene oxide (PPO), poly(acrylonitrile) (PAN), poly(methyl methacrylate) (PMMA), poly(vinylidene fluoride) (PVdF), Poly bis-methoxy ethoxyethoxide-phosphazenex, Polyvinyl chloride, Polydimethylsiloxane, poly(vinylidene fluoride)-hexafluoropropylene (PVDF-HFP), a sulfonated derivative thereof, or a combination thereof (Zhamu, [0029], [0066]).

Regarding claim 15, modified Zhamu also discloses wherein said electrolyte is selected from organic liquid electrolyte, ionic liquid electrolyte, polymer gel electrolyte, solid-state electrolyte, quasi-solid electrolyte (Zhamu, [0043]) having a lithium salt dissolved in an organic or ionic liquid with a lithium salt concentration higher than 1.0 M (Zhamu, [0087]), which encompasses the claimed range of higher than 2.0 M.

Regarding claim 16, modified Zhamu further teaches Li ions that are otherwise supplied only from the cathode active material (Zhamu, [0057]) satisfying the claim limitation wherein said cathode active material is selected from an inorganic material, an organic material, a polymeric material, or a combination thereof.

Regarding claim 17, modified Zhamu discloses all of the limitations of claim 16 as set forth above. Modified Zhamu also discloses wherein said inorganic material, as a cathode active material, is selected from a metal oxide (Zhamu, Figs. 1A-B, cathode active material).
The examiner notes the claim includes optional language.

Regarding claim 18, modified Zhamu teaches all of the limitations of claim 16 as set forth above. Modified Zhamu additionally teaches wherein said inorganic material is selected from a lithium cobalt oxide (Zhamu, Figs. 1A-B, LiCoO2).
The examiner notes the claim includes optional language.

Regarding claim 22, modified Zhamu discloses an anode electrode for use in a lithium metal battery (Zhamu, [0001]-[0032], [0043]-[0105], Figs. 1-8, Tables 1-3), said anode comprising
a) an anode current collector (Zhamu, [0032])
and an optional lithium metal or lithium alloy (Zhamu, [0006]) 
supported on said anode current collector (Zhamu, Fig. 2A),
and b) a thin layer of a high-elasticity polymer composite (Zhamu, [0061], elastomeric composite) in contact with said anode current collector or said lithium metal or lithium metal alloy (Zhamu, [0032]),
and said polymer composite has a thickness from 1 nm to 10 μm (Zhamu, [0053]), which overlaps with the claimed range from 2 nm to 100 μm,
a fully recoverable tensile strain from 2% up to 1000% (Zhamu,[0060]), which encompasses the claimed range from 2% to 500%
and a lithium ion conductivity from 10-7 S/cm to 10-3 S/cm (Zhamu, [0060]), which falls within the claimed range from 10−8 S/cm to 5×10−2 S/cm.
While Zhamu teaches an elastic polymer like styrene butadiene rubber (SBR) (Zhamu, example 3, [0094]-[0095]. Fig. 7) Zhamu does not explicitly disclose wherein said polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer.
Liu discloses methods for improving the structure and function of high capacity energy storage systems, including lithium metal batteries (Liu, abstract, p. 1-7, Figs. 1-5). Liu further teaches a layer of a high-elasticity polymer composite (Liu, p. 1-2, SBR) ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte (Liu, p. 2 and 6), said polymer composite has a thickness of 400 nm and above (Liu, p. 3), falling within the claimed range from 2 nm to 100 μm, and an inorganic filler dispersed in an elastic polymer (Liu, p. 1-5, Fig. 1-4) providing high mechanical strength, good flexibility, and high Li-ion conductivity (Liu, p. 1-2). 
While Liu does not explicitly teach the polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer, Liu discloses several requirements must be met by the elastic polymer layer with an inorganic filler dispersed therein, which can be achieved through rational design and experimentation (Liu, p. 1).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Liu in the lithium secondary battery of Zhamu wherein a thin layer of a high-elasticity polymer composite in ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte wherein said polymer composite comprises an inorganic filler, providing structural and functional improvement, and through routine experimentation with a reasonable expectation of success as shown by the critical nature of the inorganic filler embedded in the elastic polymer as disclosed in Liu wherein said polymer composite comprises from 0.01% to 95% by weight of an inorganic filler dispersed in an elastic polymer in order to achieve an optimally functioning lithium secondary battery.

Regarding claim 23, modified Zhamu teaches all of the limitations of claim 22 as set forth above. Modified Zhamu further teaches wherein said polymer composite layer has two primary surfaces with a first primary surface facing said anode current collector and a second primary surface opposing to the first primary surface (Zhamu, [0056]), the examiner notes that as it is a polymer composite layer, it would inherently possesses a first primary surface and a second primary surface opposing to the first primary surface.
Modified Zhamu doesn’t explicitly teach wherein the inorganic filler has a first concentration at the first surface and a second concentration at the second surface and the first concentration is greater than the second concentration (concentration gradient). Liu discloses the filler is converted into a highly Li-ion conducting Li3N phase on a Li metal surface preventing dendritic growth and formation of hot spots (Liu, p. 7), satisfying the claim limitation that the inorganic filler has a first concentration at the first surface and a second concentration at the second surface and the first concentration is greater than the second concentration preventing dendritic growth.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Liu into the anode electrode for use in a lithium metal battery of modified Zhamu wherein the inorganic filler has a first concentration at the first surface and a second concentration at the second surface and the first concentration is greater than the second concentration in order to prevent dendritic growth of lithium and improve the batteries lifetime and performance.

Regarding claim 24, modified Zhamu teaches all of the limitations of claim 22 as set forth above. Modified Zhamu also teaches a method (Zhamu, [0030]-[0032], [0044]-[0045], [0060]-[0100], Figs. 2A, 3-4, Table 3) comprising 
(A) providing an anode current collector having two primary surfaces (Zhamu, Figs. 1A-2A)
and (B) depositing a thin layer of a high-elasticity polymer composite onto at least one of the two primary surfaces of said anode current collector (Zhamu, [0032], [0044], [0071]-[0085], Figs. 2A, 3-4, Table 3)
wherein said polymer composite comprises from 0.01% to 50% by weight of an inorganic filler dispersed in an elastic polymer (see claim 22 above)
and said polymer composite has a thickness from 1 nm to 10 μm (Zhamu, [0053]),
a fully recoverable tensile strain from 2% up to 1000% (Zhamu,[0060]), which encompasses the claimed range from 2% to 500%
and a lithium ion conductivity from 10-7 S/cm to 10-3 S/cm (Zhamu, [0060]), which falls within the claimed range from 10−8 S/cm to 5×10−2 S/cm.

Regarding claim 25, modified Zhamu discloses all of the limitations of claim 24 as set forth above. Modified Zhamu additionally discloses the method further comprising a step (C) of depositing a desired amount of lithium metal or lithium metal alloy on at least one of the two primary surfaces before step (B) (Zhamu, [0030], example 4 [0096]-[0098], Table 3, SINW-2).

Regarding claim 26, modified Zhamu teaches all of the limitations of claim 24 as set forth above. Modified Zhamu further teaches wherein said step (B) comprises 
depositing a layer of said inorganic filler onto said at least one primary surface and depositing a layer of said elastic polymer or its precursor onto said inorganic filler layer, in such a manner that the inorganic filler particles are bonded by or dispersed in the elastic polymer to form such a polymer composite (Zhamu, [0060]-[0064], [0099]).
As set forth in claim 22 above, Zhamu further discloses wherein said polymer composite comprises from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed in an elastic polymer (Zhamu, [0060]) which is contained in the claimed range from 0.01% to 95%. While Zhamu does not explicitly state the lithium ion-conducting additive is an inorganic filler, one of ordinary skill in the art would find it obvious that the lithium ion-conduction additive would perform essentially the same function in essentially the same manner. While, as discussed below (see claim 10) the filler and the additive, being used to improve conductivity and help to form a stable SEI (Zhamu, [0005]; Instant, [0042]) with both having similar effects on the elastic polymer (Instant, [0019]) are claimed in the instant application as being different. However, Zhamu further teaches additional additives in the anode being used to improve the structure and capability of the anode in a lithium secondary battery (Zhamu, [0026]-[0027], [0031], [0044], [0054], [0062]-[0064], Fig. 4). Therefore, it would be obvious to one of ordinary skill in the art to use an additional additive or filler, thereby further improving the structure and functioning of the anode.
Modified Zhamu further teaches depositing a layer of said inorganic filler in a powder form onto said at least one primary surface and depositing a layer of said elastic polymer or its precursor onto said inorganic filler layer, in such a manner that the inorganic filler particles are bonded by or dispersed in the elastic polymer to form such a polymer composite (Zhamu, [0085]), which satisfies the limitations of the claim as the core material (filler) is in a powdered form and the elastic polymer or its precursor is deposited onto the inorganic filler layer as they are both deposited onto the at least one primary surface via spray-drying, in such a manner that the inorganic filler particles are bonded by or dispersed in the elastic polymer to form such a polymer composite.

Regarding claim 27, modified Zhamu discloses all of the limitations of claim 24 as set forth above. Zhamu also discloses wherein the active material particles are dispersed in a liquid reactive mass of the elastic polymer precursor to form a slurry; (ii) dispensing and depositing said liquid reactive mass onto said at least one primary surface; and (iii) curing said reactive mass to form said layer of high-elasticity polymer composite (Zhamu, [0073]), but is silent on the filler particles.
Liu however teaches wherein said step (B) comprises (i) dispersing particles of said inorganic material in a liquid reactive mass of the elastic polymer precursor to form a slurry; (ii) dispensing and depositing said liquid reactive mass onto said at least one primary surface; and (iii) curing said reactive mass to form said layer of high-elasticity polymer composite as an effective method for synthesizing the material (Liu, supporting information, p. 2-3).
Therefore it would be obvious to one of ordinary skill in the art wherein said step (B) comprises (i) dispersing particles of said inorganic material in a liquid reactive mass of the elastic polymer precursor to form a slurry; (ii) dispensing and depositing said liquid reactive mass onto said at least one primary surface; and (iii) curing said reactive mass to form said layer of high-elasticity polymer composite, reducing manufacture costs.

Regarding claim 28, modified Zhamu additionally teaches the method further comprising combining an electrolyte and a cathode electrode to form a lithium battery (Zhamu, [0045]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US20170288211A1 in view of Liu (see above for full reference), as applied to claim 1, in further view of Pan US20180248173A1 (hereafter referred to as Pan-173).

Regarding claim 8, modified Zhamu discloses wherein said elastic polymer contains a cross-linked network of polymer chains as discussed in claim 7. However, Zhamu does not teach wherein said elastic polymer contains a cross-linked network of polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof.
Pan-173 teaches a lithium secondary battery comprising an anode and a thin layer of a high-elasticity polymer composite in ionic contact with said electrolyte and disposed between said anode current collector and said electrolyte (Pan-173, [0016]-[0045], [0056]-[0119], Figs. 1-6, Tables 1-3). Pan-173 further teaches wherein said elastic polymer contains a cross-linked network of polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof (Pan-173, [0021], [0039], [0069]) as they provide good mechanical strength and mechanical flexibility (Pan-173, [0079]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein said elastic polymer contains a cross-linked network of polymer chains selected from nitrile-containing polyvinyl alcohol chains, cyanoresin chains, pentaerythritol tetraacrylate chains, pentaerythritol triacrylate chains, ethoxylated trimethylolpropane triacrylate (ETPTA) chains, ethylene glycol methyl ether acrylate (EGMEA) chains, or a combination thereof imparting mechanical strength and flexibility improving the lifetime of the lithium secondary battery.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu US20170288211A1 in view of Liu (see above for full reference), as applied to claim 1, in further view of Pan US20180248190A1 (hereafter referred to as Pan-190).

Regarding claim 19, modified Zhamu teaches all of the limitations of claim 16 as set forth above. Modified Zhamu does not teach wherein said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x+y≤1.
Pan-190 teaches a lithium secondary battery comprising aa cathode, an anode, and an electrolyte or separator-electrolyte assembly disposed between said cathode and said anode (Pan-190, [0014]-[0049], [0061]-[0140], Figs. 1-6, Tables 1-3). Pan-190 additionally discloses wherein said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x+y≤1 (Pan-190, [0022], [0071]) which are suitable for high-capacity cathode active materials (Pan-190, [0012]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pan-190 with the lithium secondary battery of modified Zhamu wherein said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4 or Li2MaxMbySiO4, wherein M and Ma are selected from Fe, Mn, Co, Ni, V, or VO; Mb is selected from Fe, Mn, Co, Ni, V, Ti, Al, B, Sn, or Bi; and x+y≤1 allowing the lithium secondary battery to perform in a high-capacity manner.

Regarding claim 20,  modified Zhamu discloses all of the limitations of claim 17 as set forth above. Modified Zhamu does not teach wherein said metal oxide contains a vanadium oxide selected from the group consisting of LixVO2, LixV2O5, LixV3O8, LixV3O7, LixV4O9, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1<x<5.
Pan-190 discloses wherein said metal oxide contains a vanadium oxide selected from the group consisting of LixVO2, LixV2O5, LixV3O8, LixV3O7, LixV4O9, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1<x<5 (Pan-190, [0024], [0073]) making the cathode more stable and with a high specific capacity for a large number of cycles (Pan-190, [0124]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pan-190 in the lithium secondary battery of modified Zhamu wherein said metal oxide contains a vanadium oxide selected from the group consisting of LixVO2, LixV2O5, LixV3O8, LixV3O7, LixV4O9, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1<x<5 improving the performance and lifetime of the cathode.

Regarding claim 21, modified Zhamu teaches all of the limitations of claim 17 as set forth above. Modified Zhamu does not teach wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals.
Pan-190 however discloses wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals (Pan-190, [0025], [0074]) improving the lifetime of the lithium secondary battery (Pan-190, Table 3, Li2MnSiO4 - 2e).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of modified Zhamu with the teaching of Pan-190 wherein said metal oxide or metal phosphate is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals, improving the lifetime of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burshtain US20190393562A1 (discloses methods of making similar components and interchangeability of anode/cathode/electrolyte),
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728